

Exhibit 10.43


Luo Yin (2010) Nian [Zhengzhou Fen] Hang Bao Zi No. 100202D210001000B


FORM OF GUARANTEE AGREEMENT
 
(For Corporation)
 
BANK OF LUOYANG

 
 

--------------------------------------------------------------------------------

 

Guarantor:


Creditor: Zhengzhou Branch of the Bank of Luoyang
 
In order to ensure the proper performance of the obligation of Henan Shuncheng
Group Coal Coke Co., Ltd (hereafter referred to as “Debtor”) under the principal
Agreement (Luoyin 2010 Zhengzhou Fenhang Jie zi No. 2100010) entered into with
the creditor and to ensure the realization of the creditor’s right of the
creditors, the guarantor intends to provide the security of the debt under the
principal Agreement entered into by the both parties. The guarantor and the
creditor, upon consensus through the consultation on the basis of equality in
accordance with Contract Law of People’s Republic of China, Security Law of
People’s Republic of China and other relevant laws and regulations, enter into
this Agreement.


Article 1 Type and Amount of the Principal Creditor’s Right to be Secured


1.1
(X)The principal creditor’s right to be secured hereunder refers to the loan
released by the creditor in accordance with the principal Agreement, under which
the principal is RMB 20,000,000.00.



1.2
(  )The principal creditor’s right to be secured hereunder refers to the
difference between the amount of the bank acceptance issued by the bank and the
deposit in the bank acceptance, under which the principal is RMB   /        
(please refer to the principal agreement for more details).



Article 2 Guarantee Method


2.1
The guarantor shall bear the joint and several security liabilities.



Article 3 Guarantee Scope
 
3.1
The scope to be secured hereunder shall include the principal and interest
(including compound interest and default interest), liquidated damages, damage
awards and expenses incurred due to the realization of creditor’s right by the
creditor (including but not limited to expenses or fees of litigation,
arbitration, property preservation, assessment, auction, execution and business
travel).

 
Article 4 Duration of the Guarantee


4.1
Two years commencing from the date the principal coming into effect to
expiration date of the implementation of the debt.

4.2
Where the guarantor agrees the extension of the credit the duration of the
guarantee shall be two years until the expiration date of the implementation of
the debt provided in the extension agreement.


 
 

--------------------------------------------------------------------------------

 

4.3
In the event that the creditor calls in the loan in advance in accordance with
the principal Agreement the duration of the guarantee shall be two years from
the second day of the notice issued by the creditor to the debtor for repayment.

4.4
Where the loan shall be repaid by installments according to the principal
Agreement, the duration of the guarantee shall be two years from the due date of
the whole loan.



Article 5 Rights and Responsibilities of the Guarantor


5.1
The guarantor shall provide the relevant financial and accounting materials and
production and operation situation materials and shall be liable of the
authenticity, integrity and effectiveness of such materials, according to the
requirements of the creditor.

5.2
The guarantor shall actively cooperate with the creditor to supervise the usage
situation of the bill of exchange of the applicant.

5.3
During the period of the guarantee, in the event that the name of the guarantor,
residential address, legal representative (responsible person), shareholder,
business scope, registered capital change, and cease of production, business
suspension, logout registration, withdrawal of the business license, illegal
activities conducted by the legal representative or main responsible person,
involvement of the major law suits, great difficulties in the production or
business operation or aggravating financial situation occurs to the guarantor,
it shall promptly notice the creditor in writing.

5.4
During the period of the guarantee, in the event that contract with, lease,
re-organization according to modern corporate system, co-operation, merge and
acquisition, dissolution, joint venture, filling for suspension business for
rectification and bankruptcy and shareholding transfer occurs to the guarantor
it shall notice the creditor 60 days in advance in writing and obtain the
written consent of the creditor.

5.5
During the period of the guarantee, the guarantor shall not provide the security
which exceed the security ability of the guarantor to any other party without
the written consent of the creditor, or provide the mortgage or lien on its
major assets for itself, which could influence the security ability under this
Agreement.

5.6
In the event that the creditor declares the expiration of the debt in advance or
termination of the Agreement, the guarantor shall bear the security liabilities
according to the requirements of the creditor.

5.7
The counter guarantee Agreement entered into by and between guarantor and the
debtor with respect to the security hereunder shall not harm the rights of the
creditor under the principal Agreement and this guarantee Agreement.



Article 6 Rights and Responsibilities of the Creditor


6.1
The creditor shall have the right to require the relevant documentation that
could certify its legality and reflect its financial and credit situation.

6.2
As for all of the payable funds under the guarantee, the guarantor agrees that
the creditor withdraw the corresponding amount of funds from the bank account in
Bank of Luoyang of the guarantor.


 
 

--------------------------------------------------------------------------------

 

6.3
The guarantor verifies that in the case that the debtor fails to repay the debt,
whether other securities concerning to the credit under the principal Agreement
exist (including but not limited to the guarantee, mortgage and lien), the
creditor shall have the right to require the guarantor directly to bear the
guarantee liabilities within the extent of the guarantee.

6.4
The creditor, in accordance with the provisions of the principal Agreement, have
the right to require the guarantor to bear the guarantee liabilities from the
second day on which the creditor declare the expiration of the debt in advance
or termination of the principal Agreement.

6.5
During the term of this Agreement, in the event that the creditor’s right is
transferred to a third party in accordance with the laws, the creditor shall
notice the guarantor in time and require the guarantor to issue the written
consent certificate.



Article 7 Effectiveness, Modification, Cancellation and Termination of the
Agreement


7.1
This guarantee Agreement will become effective upon the signature of the legal
representative (responsible person) or authorized representative of the
guarantor or affixing of the official seal and the signature of the person in
charge or authorized representative and affixing of the official seal of the
creditor

7.2
The guarantor acknowledges that should the creditor and the debtor agree to
modify the provisions of this Agreement, such modifications shall be considered
to have obtained the consent of the guarantor and the guarantee responsibilities
of the guarantor shall not be affected due to such modifications.

7.3
During the duration of this guarantee in the event that the interest under the
principal Agreement is changed due to the adjustment of the specified interest
of the government such adjustment shall be considered to have obtained the
consent of the guarantor and the guarantee responsibilities of the guarantor
shall not be affected due to such adjustments.

7.4
The guarantee responsibilities of the guarantor shall not be affected due to the
invalidity of the principal Agreement, which means that the effectiveness of
this guarantee contact is independent from that of the principal Agreement. If
the principal Agreement is verified to be invalid the guarantor shall bear the
joint responsibilities of the debt incurred by repayment of the properties or
compensation for loss.



Article 8 Default Liability


8.1
The guarantor warrants that it must obtain the written consent of the creditor
before conducting the following activities, or the creditor has the right to
require the guarantor to bear the security liabilities:

Decrease of the registered capital
Merger, separation and bankruptcy
Change of the registered address and the disposal of the major properties

 
 

--------------------------------------------------------------------------------

 

8.2
In the event that the debtor is required to repay the principal and interest
earlier (including compound interest and default interest) due to the failure to
repay the debtor in time or default events, the creditor may have the right to
withdraw funds from the bank account in the Bank of Luoyang opened by the
guarantor in order to pay the due debt and damage thereof. The creditor has the
right to require the payment from the guarantor in accordance with the creditor
till the debt is paid off.

8.3
The warranties and representations hereunder shall be considered to be
continuous and the guarantee responsibilities shall not be delayed or released
due to any preferential policies that the creditor grant to the debtor nor be
considered as made repeatedly due to the amendments, supplementary, changes of
this Agreement.

8.4
Upon the effectiveness of this Agreement in the event that any party, which
fails to perform or partially fails to perform the obligations hereunder, shall
pay the damage equivalent to the amount of 10% of the total amount under the
guarantee scope and compensate all the loss incurred to the other party.

8.5
If this Agreement becomes invalid due the misconducts of the guarantor, the
guarantor shall compensate all the loss within the extent of the guarantee
hereunder.



Article 9 Other Clauses:
 

--------------------------------------------------------------------------------

 
Article 10 Resolution of Disputes


10.1 Any disputes arising out of, or in connection with the execution of this
Agreement shall be settled through the consultations between two parties; where
the agreements fail to be reached through such consultation, such disputes shall
be brought to the court of the legal address of the creditor.


10.2 During the period of the litigation or arbitration, the provisions not
related to the resolution of disputes shall continue to be implemented.


Article 11 Miscellaneous
 
11.1 The guarantor understands clearly the business scope of the creditor and
authorization.
 
11.2 Upon the requirements of the guarantor the creditor has already made the
relevant interpretation with respect to the provisions herein. The guarantor
fully knows and understands clearly the meaning of the provisions herein and
corresponding results.


11.3 This Agreement has two originals, which are identical to each other with
each of the parties holding one copy. Each copy has the same legal effect.


The guarantor (seal)
 
The creditor (seal)
     
Legal Representative (Main Responsible
Officer) or Authorized Agent:
 
Legal Representative (Main
Responsible Officer) Authorized Agent:
     
Date: 28 January 2010
  
Date: 28 January 2010

 
 
 

--------------------------------------------------------------------------------

 
 